DETAILED ACTION
The present Office Action is in response to Applicant’s amendment filed on 5/9/2022.  Claims 21, 22, 25, and 27 remain pending in the present application.
Information Disclosure Statement
The information disclosure statements submitted on 4/4/2022 and 4/25/2022 have been considered by the Examiner and made of record in the application file.
Allowable Subject Matter
Claims 21, 22, 25, and 27 are allowed.

The following is an Examiner’s statement of reasons for allowance:
Considering claims 21, 25, and 27, the best prior art found during the prosecution of the present application, Ji (U.S. Patent Application Publication No. 2015/0156657 A1) and Moon et al. (U.S. Patent Application Publication No. 2017/0207845 A1), fails to disclose, teach, or suggest the limitations of wherein the reference signals comprise both a synchronization signal block and a channel state information reference signal in combination with and in the context of all of the other limitations in claims 21, 25, and 27.
Claims 22 is also allowed by virtue of its dependency on claim 21.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to MARK G. PANNELL whose telephone number is (303)297-4245.  The Examiner can normally be reached on Monday through Friday 8:00 am to 3:00 pm (Mountain Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Rafael Perez-Gutierrez can be reached on (571) 272-7915.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.






/Mark G. Pannell/Examiner, Art Unit 2642